                                                                               JS-6
 1 PETER H. KLEE, Cal. Bar No. 111707
   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 2 501 West Broadway, 19th Floor
   San Diego, California 92101-3598
 3 Telephone: 619.338.6500
   Facsimile: 619.234.3815
 4 E mail      pklee@sheppardmullin.com
 5 SCOTT SVESLOSKY, Cal. Bar No. 217660
   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 6 333 South Hope Street, 43rd Floor
   Los Angeles, California 90071-1422
 7 Telephone: 213.620.1780
   Facsimile: 213.620.1398
 8 E mail     ssveslosky@sheppardmullin.com
 9 Attorneys for Defendant
   ALLSTATE NORTHBROOK
10 INDEMNITY COMPANY
11                              UNITED STATES DISTRICT COURT
12           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13 CLIFTON JOHNSON, an individual,                 Case No. CV 20-9414-GW-PVCx
14                     Plaintiff,
                                                   JUDGMENT IN FAVOR OF
15            v.                                   DEFENDANT ALLSTATE
                                                   NORTHBROOK INDEMNITY
16 ALLSTATE NORTHBROOK                             COMPANY
   INDEMNITY CO., a corporation;
17 DOES 1 – 10, Inclusive,
18                     Defendants.                 Date: May 6, 2021
                                                   Time: 8:30 a.m,
19                                                 Crtm: 9D (Hon. George H. Wu)
20
                                                   Complaint Filed: September 2, 2020
21                                                 Trial: October 12, 2021
22
23
24
25
26
27
28

                                             -1-
     SMRH:4822-3291-4148.1                                           [PROPOSED] JUDGMENT
 1            Having considered defendant Allstate Northbrook Indemnity Company’s
 2 Motion for Summary Judgment, the filings in opposition, the evidence, and the
 3 arguments of counsel, the Court issued its Order granting the Motion in its entirety
 4 on June 3, 2021.
 5            Therefore, as a result of the Court’s Order, plaintiff Clifton Johnson’s claim
 6 against defendant Allstate Northbrook Indemnity Company is hereby dismissed in
 7 its entirety with prejudice, and judgment is entered for defendant Allstate
 8 Northbrook Indemnity Company and against plaintiff Clifton Johnson.
 9            Defendant Allstate Northbrook Indemnity Company is to be awarded costs as
10 determined by the Clerk of the Court pursuant to an Application to the Clerk to Tax
11 Costs.
12            IT IS SO ORDERED.
13 DATED: June 3, 2021
14                                             _________________________________
                                               HONORABLE GEORGE H. WU
15
                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
     SMRH:4822-3291-4148.1                                               [PROPOSED] JUDGMENT
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             -3-
     SMRH:4822-3291-4148.1         [PROPOSED] JUDGMENT
